228 Ga. 251 (1971)
184 S.E.2d 660
AKIN et al.
v.
SANDERS.
26771.
Supreme Court of Georgia.
Argued October 12, 1971.
Decided October 21, 1971.
Benjamin Zeesman, for appellants.
Davis & Friedin, T. Hoyt Davis, Jr., Guy V. Roberts, Jr., for appellee.
MOBLEY, Presiding Justice.
This appeal is from an order filed on June 19, 1971. The notice of appeal was filed in the superior court on July 21, 1971. The notice of appeal and record were filed in this court on August 11, 1971, and the enumeration of errors was filed on September 1, 1971. No extension of time was obtained for the filing of the notice of appeal, as authorized by Code Ann. § 6-804 (Ga. L. 1965, pp. 18, 21); and no providential cause was shown for failure to file the enumeration of errors within the time required by Rule 14 (a) of this court.
Counsel for the appellants cites Code Ann. § 81A-106 (e) *252 (Ga. L. 1966, pp. 609, 617; Ga. L. 1967, pp. 226, 229, 230), as follows: "Whenever a party has the right or is required to do some act or take some proceedings within a prescribed period after the service of a notice or other paper, other than process, upon him and the notice or paper is served upon him by mail, three days shall be added to the prescribed period." Counsel asserts that since notice of the judgment of the lower court, and notice of the docketing of the case in this court were mailed to him, an additional three days should be allowed for filing the notice of appeals and the enumeration of errors. The statute allowing three additional days does not apply in either instance, the filing time not being predicated on the service of a notice. A notice of appeal is required to be filed "within 30 days after entry of the appealable decision or judgment complained of ..." Code Ann. § 6-803 (a) (Ga. L. 1965, pp. 18, 21; Ga. L. 1966, pp. 493, 496; Ga. L. 1968, pp. 1072, 1077). Rule 14 (a) of this court provides that the enumeration of errors shall be filed "within 20 days after the case is docketed ..."
The appeal in the present case must be dismissed because of the late filing of the notice of appeal and the enumeration of errors. Orr v. Smith, 226 Ga. 592 (176 SE2d 92); Hughes v. State, 226 Ga. 721 (177 SE2d 243); Kokotis v. Lightsey, 227 Ga. 800 (183 SE2d 383).
Appeal dismissed. All the Justices concur.